EXHIBIT 10.1
 
AMENDMENT NO. 1 TO
ASHLAND INC. SUPPLEMENTAL
EARLY RETIREMENT PLAN FOR CERTAIN EMPLOYEES
Generally Effective as of January 1, 2005

--------------------------------------------------------------------------------

WHEREAS, Ashland Inc. and its authorized delegates reserved the right to amend
the Ashland Inc. Supplemental Early Retirement Plan for Certain Employees
(Plan);
WHEREAS, Ashland Inc. and its authorized delegates desire to make an amendment
conforming certain actuarial assumptions contained herein with those in a
related plan;
NOW, THEREFORE, the Plan is hereby amended, effective as of October 1, 2008, as
follows:
1.           Effective as of October 1, 2008, the definition of Service is
restated as follows:
2.17
“Service” - means the number of years and fractional years of employment by
Ashland of an Employee, measured from the first day of the month coincident with
or next succeeding his or her initial date of employment up to and including the
earlier of such Employee’s termination from employment or Effective Retirement
Date.  For purposes of this Section 2.17, Service shall include an Employee’s
employment with a subsidiary or an affiliate of Ashland determined in accordance
with rules from time to time adopted or approved by the Board, or its delegate;
provided, however, that Service for purposes of computing the amount of the
benefit payable under the Plan shall not include any period of employment with a
corporation or other business entity before such corporation or other business
entity became an affiliate of Ashland Inc, as determined by the Board or its
delegate.  Service shall be calculated based on the rules for calculating
Periods of Service under the Ashland Inc. and Affiliates Pension Plan, except as
the determination of Service is modified for purposes of this Plan or under any
other document that either directly or indirectly references the calculation of
Service for purposes of the Plan.